ICJ_042_PortBeyrouthSRO_FRA_LBN_1959-06-18_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA «COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH » ET DE LA
«SOCIÉTÉ RADIO-ORIENT »
(FRANCE c. LIBAN)

ORDONNANCE DU 18 JUIN 1959

1959

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE “COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH” AND THE
“SOCIÉTÉ RADIO-ORIENT”

(FRANCE v. LEBANON)

ORDER OF 18 JUNE 1959
La présente ordonnance doit être citée comme suit:

« Affaire de la «Compagnie du Port, des Quais et des Entrepôts
de Beyrouth» et de la Société « Radio-Orient»
(France c. Liban), |
Ordonnance du 18 juin 1959: C:I. J. Recueil 1959, p. 260.»

This Order should be cited as follows:

“Case concerning the ‘Compagnie du Port, des Quais et des
Entrepôts de Beyrouth and the ‘Société Radio-Orient
(France v. Lebanon),

Order of 18 June 1959: I.C.J. Reports 1959, p. 260.”

 

sur numer 209

 

 

 
260

COUR INTERNATIONALE DE JUSTICE

1959 ANNEE 1959
ve 18 Juin
Rôle gêné ‘ae
Ro 18 juin 1959

AFFAIRE DE LA « COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH» ET DE LA
«SOCIÉTÉ RADIO-ORIENT »
(FRANCE c. LIBAN)

ORDONNANCE

Présenis: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KOJjJEVNIKOV, Sir Hersch
LAUTERPACHT, MM. Moreno QUINTANA, CORDOVA,
WELLINGTON Koo, SPrROPOULOS, Sir Percy SPENDER,
Juges; M. GARNIER-COIGNET, Greffier adjoint.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Considérant que, par lettre du 13 février 1959 remise au Greffe
le même jour, l'ambassadeur de France aux Pays-Bas a fait savoir
que son Gouvernement avait décidé de saisir la Cour d’un différend
avec le Gouvernement de la République libanaise au sujet de la

4
261 «COMPAGNIE DU PORT DE BEYROUTH » (ORD. I8 VI 59)

Compagnie du Port, des Quais et des Entrepôts de Beyrouth et
de la Société Radio-Orient, qu’il a notifié la désignation comme
agent de M. André Gros, jurisconsulte du ministère des Affaires
étrangères et qu'il a transmis la requête introductive d'instance,
signée de l’agent et accompagnée d’une lettre de celui-ci;

Considérant que la requête vise l’article 36, paragraphe 1, du
Statut de la Cour et cite l’article 23 d'un accord conclu le 24 janvier
1948 entre le Gouvernement de la République française et le Gouver-
nement de la République libanaise, aux termes duquel « Les
Hautes Parties contractantes conviennent que les différends que
pourrait soulever l’application du présent accord ou de ses annexes
seront, à la requête de la Partie intéressée, soumis à l’arbitrage de
la Cour de Justice internationale »;

Considérant que, le 14 février 1950, le ministre des Affaires étran-
gères du Liban a été avisé par la voie télégraphique du dépôt de
la requéte dont une copie lui a été en méme temps transmise par
lettre et que cette lettre attirait notamment son attention sur les
dispositions du Règlement relatives à la désignation d’un agent et
à la fixation des délais pour la présentation des pièces de la procé-
dure écrite;

Considérant que, le 23 février 1959, l’édition de la requéte impri-
mée par les soins du Greffe a été envoyée au ministére des Affaires
étrangères du Liban;

Considérant que, par lettre du 11 mars 1959, l’attention du
ministre des Affaires étrangéres a été attirée sur le fait que la Cour
serait prochainement amenée à rendre une ordonnance pour fixer
les délais pour la présentation des pièces de la procédure écrite
et qu’à cette fin il serait désirable qu'elle pit disposer de renseigne-

ments quant aux vues des deux Parties;

Considérant que, le 20 avril 1959, agent du Gouvernement
français, invité à faire connaître ses vues quant au délai pour la
présentation du mémoire, a déclaré le même jour souhaiter disposer
de deux mois;

Considérant que, par lettre du 21 avril 1959, le ministre des
Affaires étrangères du Liban a été informé du renseignement
donné par l'agent du Gouvernement français et qu’il a à nouveau
été invité à faire connaître ses vues et à désigner un agent;

Considérant que les communications adressées par le Greffe au
ministère des Affaires étrangères du Liban sont restées sans réponse;

La Cour

fixe comme suit la date d’expiration des délais pour le dépôt
des pieces de la procédure écrite:

5
262 «COMPAGNIE DU PORT DE BEYROUTH » (ORD. 18 VI 59)

pour le mémoire du Gouvernement de la République francaise,
le 18 août 1959;

pour le contre-mémoire du Gouvernement de la République
libanaise, le 19 octobre 1959;
Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix-huit juin mil neuf cent cin-
quante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République française et au Gouver-
nement de la République libanaise.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier-adjoint,
(Signé) GARNIER-COIGNET.
